PETITION TO REHEAR DENIED AND PETITION FOR LIEN FOR SOLICITOR’S FEE ALLOWED
CARNEY, J.
Heretofore on March 3,1967, this Court announced an opinion affirming a judgment in the amount of $3,256.80 together with interest from February 7, 1966, in favor of the “heirs of J. H. Owen, deceased” and *722against the defendants, Ed Holdway and Winfred Hold-way. We stated in the opinion that if counsel were unable to agree as to the persons properly entitled to collect the judgment, the cause would he remanded to the- Chancery Court of Cocke County for the sole purpose of determining and awarding judgment to those persons entitled to collect the judgment of the Chancellor entered of date February 7, 1966.
Defendants Ed Holdway and Winfred Holdway have filed a petition to rehear. They insist that since the lands involved in the litigation were sold through court at a total price of $12,913, it would be grossly inequitable to assess the defendants $3,256.80 as damages for rent for a period of some three years. The chancellor awarded damages of $2,760 and allowed interest of $496.80 for only three years. The complainants asked for the entire period of time from 1950 through 1966 of approximately $1,500. We affirmed the action of the Chancellor in limiting recovery of interest to only three years. After full consideration we think we reached the correct result in our former opinion and the petition to rehear is respectfully denied.
Solicitor for the complainants has filed a petition in this Court asking that he be awarded a lien on the recovery for his fee in the amount of one-third of the recovery and asking that the fee be paid directly to him by the Clerk of this Court or the Clerk and Master upon remand.
We stated in our original opinion that the cause had been in court too long and the litigation must be terminated. The record before us is not sufficient to determine the amount of fees to which the complainants’ solicitor is entitled.
*723The judgment in favor of the complainants will be impressed with a lien in favor of the solicitor, Mr. Headman, for his fee. If a decree is entered in the Court of Appeals showing the names of the persons entitled to collect the judgment and the amount to which each is entitled as provided in our opinion of date March 3, 1967, and if all of the complainants agree in writing filed with the Clerk as to the amount of the fee their solicitor, Mr. Headman, is entitled to receive from the recovery, the Clerk of this Court will be authorized to make payment thereof directly to Mr. Headman out of the collection of the judgment. If the agreement of all the complainants as to the amount of Mr. Headman’s fee is not filed in writing with the Clerk and/or if the judgment entered in the Court of Appeals does not show the names of the complainants and the amount each is entitled to receive out of the judgment, the cause will be remanded to the Chancery Court of Cocke County for the determination of the amount of fee to which Mr. Headman is entitled and/or to determine the names and the amounts each of the complainants is entitled to receive out of the judgment rendered by the Chancellor of date February 7, 1966. The costs upon the remand will be taxed by the Chancellor.
Avery, P.J. (W.S.), and Bejach, J., concur.